DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 7, 9 – 11, and 13 - 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0147922).
As to claim 1, Lee teaches a device (paragraph [0002]...a physical system such as such as an electromechanical device or a collection of devices is often designed and controlled based on a mathematical model of the system) comprising:
at least one processor (paragraph [0004]...microprocessor); and
at least one memory (paragraph [0029]...memory) including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to:
during an offline learning phase, learn parameters of an unknown component (paragraph [0006]...the parameters in the mathematical model is determined offline from experimental data and possibly with training input signals...unknown system parameters): an
during an online learning phase, predict a current mode based on the learned parameters of the unknown component (paragraph [0006]...determining and updating the values of such unknown system parameters for use such as in estimating the system state and controlling the system. As for this particular example of this induction motor, this document includes methods of determining and updating values of noise covariance matrices the basis of the system observations (measurements of the stator's electrical currents) while the online estimation and tracking of state).
As to claim 2, Lee teaches a device wherein the offline learning phase and the online learning phase occur at least partially simultaneously (paragraph [0019]... he vector value of μ can be determined or updated online or offline by searching for the value of μ that results in a low cost(μ). A particular cost function cost(μ) implemented in a specific embodiment can be chosen based on a particular performance criterion chosen for the system ; paragraph [0104]... the estimate of the measurement noise covariance R can be re-evaluated at each new measurement. Also, in estimating R in response to new measurements Y[k]=y[k], the estimation of R made based on other measurements Y[m]=y[m],m= . . . ,k−1,k+1, . . . can be taken into consideration, even in the case of online estimation as well as offline estimation).

As to claim 3, Lee teaches a device wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to:
learn the parameters of the unknown component by solving an optimization problem (paragraph [0022]...a difficulty in finding a good value of μ is that the function cost(μ) may have many local minima. A good value of μ can be searched by an evolutionary algorithm. A good value of μ can also be searched by a memetic algorithm [8,9,10], which combines a population-based search method of evolutionary algorithms (EAs) and one or more refinement methods [8]. For example, a population-based search method employed by evolutionary algorithms such as the particle swarm optimization algorithm, the artificial bee colony algorithm, the biogeography-based optimization, the estimation-of-distribution algorithm, fireworks algorithm, etc. can be combined with a learning procedure capable of performing refinements of individual candidate solutions).

As to claim 5, Lee teaches a device wherein the at least one memory and the computer program code are further configured to, with the at least one processor, 
cause the device at least to
during the offline learning phase, estimate a switching parameter (paragraph [00104]...with this method, the estimate of the measurement noise covariance R can be re-evaluated at each new measurement. Also, in estimating R in response to new measurements Y[k]=y[k], the estimation of R made based on other measurements Y[m]=y[m],m= . . . ,k−1,k+1, . . . can be taken into consideration, even in the case of online estimation as well as offline estimation. For example, a weighted linear combination (weighted average) of (3.19) and past estimations of R can be used as a current estimate of R in online estimation); and
during the online learning phase, predict the current mode further based on the switching parameter (paragraph [0018]... Input signal u[.Math.] can be used to control the system. Often, the input signal value u[k] at time k is decided based on the estimated value of the state x[k] and some reference signal, r[ ]. For example, the state estimation can be performed by an estimator circuit that produces the estimated value of the state based on the output signal y[.Math.], and the reference signal may be the nominal trajectory of the system states x[.Math.] along which the controller intends to drive the system. Or, the reference signal may be a nominal trajectory of some state variables or some output variables. Note that the value of parameter θ may change during the system operation. The present document presents methods of deciding the values of system parameters online and possibly track the parameter).

As to claim 6, Lee teaches the device, 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to:
during the offline learning phase:
estimate an error covariance matrix (paragraph [0010]...the statistical nature of noise can be specified by a set of parameters such as the mean and covariance matrix of the noise. In fact, the mathematical model includes parameters other than those specifying the statistical nature of noise); and 
estimate a switching parameter based on an argmin function (paragraph [00123]...the definition of argmin in (3.33), we have) and the estimated covariance matrix; and
during the online learning phase, predict the current mode further based on the switching parameter (paragraph [0018]... Input signal u[.Math.] can be used to control the system. Often, the input signal value u[k] at time k is decided based on the estimated value of the state x[k] and some reference signal, r[ ]. For example, the state estimation can be performed by an estimator circuit that produces the estimated value of the state based on the output signal y[.Math.], and the reference signal may be the nominal trajectory of the system states x[.Math.] along which the controller intends to drive the system. Or, the reference signal may be a nominal trajectory of some state variables or some output variables. Note that the value of parameter θ may change during the system operation. The present document presents methods of deciding the values of system parameters online and possibly track the parameter).

As to claim 7, Lee teaches the device wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to:
during the online learning phase, predict the current mode according to an argmax function, wherein an input of the argmax function is the learned parameters (paragraph [00124]... Inequality (3.35) shows each step in iteration (3.34) produces a new estimate that is no worse than the previous estimate toward the goal of the maximum likelihood estimation arg max.sub.Qp.sub.Q(y.sub.0.sup.N)).

Claim 9 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 10 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (us 2017/0147922).
As to claim 4, Lee teaches a device wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to:
learn the parameters of the unknown component by solving: 
 			
    PNG
    media_image1.png
    60
    271
    media_image1.png
    Greyscale

where β is the parameters, j is a possible mode, and y0:T; is an output of a system that includes the unknown component.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to learn the parameters of the unknown component by solving the above equation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 7, Lee teaches the device, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least to:
during the online learning phase, predict the current mode by solving:

    PNG
    media_image2.png
    51
    287
    media_image2.png
    Greyscale

where β is the parameters, j is a possible mode, θ is a random variable, ɳ is a switching parameter, and y0:T; is an output of a system that includes the unknown component.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that during the online learning phase, predict the current mode by solving the above equation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128